Citation Nr: 9909633	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-18 423	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.  By rating action of September 1946, the RO denied 
service connection for a stomach disorder.  The veteran was 
notified of the denial and of his appellate rights by letter 
of September 1946, but he did not file a timely notice of 
disagreement with the September 1946 RO decision.  This 
appeal arises from a November 1996 rating action which denied 
service connection for a stomach disorder on the grounds that 
new and material evidence had not been submitted to reopen 
the claim.  

The veteran was afforded a hearing before an RO hearing 
officer in April 1997.  A transcript of the hearing is of 
record.  In April 1997, the hearing officer issued a 
Supplemental Statement of the Case (SSOC) affirming the 
denial of service connection for a stomach disorder on the 
grounds that new and material evidence had not been submitted 
to reopen the claim.  In his May 1997 substantive appeal 
(Form 9) to the Board of Veterans' Appeals (Board), the 
veteran requested a hearing before a Member of the Board at 
the RO.  By letter of June 1997, the veteran subsequently 
clarified that he did not desire a hearing before a Member of 
the Board at the RO.  


FINDING OF FACT

The evidence and hearing testimony added to the record since 
the September 1946 RO decision as to the issue of service 
connection for a stomach disorder, is so significant that it 
must be considered to fairly decide the merits of the claim.



CONCLUSION OF LAW

The evidence received since the RO denied service connection 
for a stomach disorder in September 1946 is new and material, 
and the claim for service connection is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The U.S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that, once a denial of 
service connection has become final, the claim cannot 
subsequently be reopened unless new and material evidence has 
been presented.  The Board of Veterans' Appeals (Board) must 
perform a two-step analysis when the veteran seeks to reopen 
a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that, until recently, the caselaw of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a "reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard is inconsistent with the language of section 
3.156(a) of VA regulations, cited above, and has overruled 
the extension of the Manio analysis that was first 
articulated by the Court in Colvin, supra.  See Hodge v. 
West, 155 F. 
3d. 1356 (1998).  The November 1996 rating action, the 
Statement of the Case (SOC), and the Supplemental Statement 
of the Case (SSOC) were based, in part, on the standard which 
was struck down in Hodge (supra).  However, the Board has 
concluded, in this case, that the Hodge standard has been met 
and that there is a significant question as to whether the 
pre-Hodge standard has been met. 

The service discharge examination contained recorded clinical 
data that the veteran had been treated for a stomach disorder 
in 1944.  Clinical findings revealed no gastrointestinal 
abnormality.  When the veteran filed an original claim for 
service connection for a stomach disorder in July 1946, he 
reported treatment by a Dr. Rossen in June 1946.  The RO 
never attempted to obtain Dr. Rosen's records, never advised 
the veteran to obtain Dr. Rossen's records, never accorded 
the veteran a VA examination, and proceeded to deny the 
claim.
 
Clinical records dated in the 1990's submitted in connection 
with the attempt to reopen the claim, reveal a gastric ulcer 
and a hiatal hernia.  (The Board has noted that among the 
private clinical records obtained by the RO are records of a 
person with the same first and last name as the veteran, but 
with a different middle initial, and who is substantially 
younger that the veteran.  These records should be returned 
to the medical office from where they came).

In addition to current clinical evidence of gastrointestinal 
pathology, the RO obtained a statement from the veteran's 
daughter that the veteran suffered with stomach problems 
during and after World War II, and the veteran's hearing 
testimony concerning gastrointestinal symptoms during service 
and in the early post-service years.  This evidence must be 
presumed credible for the purpose of reopening the claim.  
Justus v. Principi, 3 Vet. App. 510 (1992).  This claim must 
be reopened and readjudicated on a de novo basis.  See Hodge, 
supra.


ORDER

New and material evidence having been submitted with respect 
to the issue of service connection for a stomach disorder, 
the claim is reopened.

REMAND

In light of the above determination that new and material 
evidence has been submitted to reopen the claim for service 
connection for a stomach disorder, the RO must adjudicate the 
claim on the basis of a de novo review of the entire evidence 
of record prior to further appellate consideration of the 
Board.  The case is REMANDED to the RO for the following 
action:

1.  The RO should advise the veteran of 
what he must do to make his claim for 
service connection for a stomach disorder 
well-grounded, to wit:  furnishing a 
medical opinion relating his current 
gastrointestinal pathology to service.

2.  If such evidence is submitted, the 
veteran should be accorded a VA 
gastrointestinal examination to ascertain 
the nature and extent of all 
gastrointestinal pathology.  All clinical 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner prior to the 
examination.  At the conclusion of the 
examination, the examiner should express 
an opinion as to whether it is at least 
as likely as not that any current 
gastrointestinal disorder was present in 
service; whether it is at least as likely 
as not that a gastric ulcer was present 
in the first post-service year; and 
whether it is at least as likely as not 
that any current gastrointestinal 
pathology is otherwise related to 
service.   

The RO should then review the veteran's claims folder for 
service connection for a stomach disorder on a de novo basis.  
If the determination remains adverse to the veteran, both he 
and his representative  should be provided with an SSOC.  
They should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
until otherwise notified.  The purpose of this remand is to 
comply with a precedent decision of the Court and the ensure 
due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 5 -


